Title: To Thomas Jefferson from William Short, 25 April 1791
From: Short, William
To: Jefferson, Thomas



Dear Sir
Paris April 25. 1791.

Our information from America is as when I last wrote to you, that is to say, no lower than your letter of the 23d. of January. I have been waiting with much impatience to receive further intelligence for the reasons which I have repeated in my several letters.
Since my last the national assembly have extended to their islands and all their foreign possessions the decree which abolished the droit d’aubaine in France, as you will see by the No. 104. of the Moniteur, which will be sent by the way of Havre. The decree is to have a  retrospective effect as to the foreign possessions so as to take place from the time of its being passed for France, viz. Aug. 6. 1790.
No other alterations have been as yet made on the decrees concerning the commerce of the United States. With respect to the duty on oils there is a circumstance which it is proper to mention. You know the different stages through which this business has gone. I was in Holland when the reduction took place to 6. ₶ the quintal and this it was observed in the letters to me put them very nearly on the same footing as under the arrêt du conseil. On my observing that by it they were subjected only to the 7. ₶10 per barrel and 10 sous per livre and that the letter of M. de Calonne previous to the arrêt, abolished expressly the droit de fabrication a l’egard des huiles de baleine et spermaceti, it was answered that although the importer did not pay any other duties, the oils paid them internally, and that the registers of the farm which had been examined by the committee of commerce proved it:—and further that the letter of the minister was of no effect, the arrêt du Conseil having not confirmed expressly the abolition.—Since my arrival here I have brought together the Rapporteur of the committee, and Mr. Barrett. They were not able to satisfy each other by their arguments. They are both to produce their proofs at the next meeting. The Rapporteur says if he does not shew by extracts from the registers of the farm that the oils paid the duties agreeable to his note sent to M. Ramond (and which I forwarded to you in my No. 62.) he will propose to the assembly to reduce them to the former value, and that he is sure of succeeding. Of this however I have my doubts, as I think the assembly will be prevented by those interested in the national fisheries from consenting to a further reduction at present. Time will certainly effect it, and probably remove entirely the duties on the importation of this article. According to the price at which it sells at present the duty of 6.₶ the quintal is about 20 per cent on its value.
Paris has been for eight days past and still is in a degree of fermentation of which there is no example, as well on account of the cause which gives rise to it as its duration.—You know that by a decree of the national assembly passed last year, such ecclesiastics as refused to take an oath there prescribed were to be displaced and successors immediately appointed. All the Bishops were of this class except three or four and a great number of inferior clergymen. Those who took the oath and supplanted the nonjurors are considered by the devout as schismatick. Of course those who are really devotees, though friendly to the revolution, and all those who are hostile to the revolution whether devotees or not, refuse making use of the  churches occupied by the new priests. As the number of parishes in the capital was much reduced, and the supernumerary churches were about to be sold, a society was formed for purchasing one of them and installing in it priests non jurors. The administrators of the department considering that freedom in the exercise of religion was allowed rented a church to this society, until the formalities of the sale could be completed.—It was to have been opened eight days ago. The citizens of the section in which the church stands assembled the night before, and urged on by a curate who has taken the oath and a few factious people, decided that it was unconstitutional to open other catholic churches than those established by the law. They accordingly had the doors shut the next morning and refused admittance to those who had rented it. The Mayor accompanied by the garde nationale went to the church to obtain a free entry but were unable or unwilling to carry their object into execution. The mob remained assembled at the door during the whole day. No attempt was made to disperse them and no other violence used on their part.
The same day mass was said in the King’s chapel by a priest non juror. Some of the guards had murmured and shewn dispositions to prevent his Majesty’s passing to the chapel, but the Marquis de la Fayette being called, had one of the mutinous arrested and thus procured tranquillity for the moment. These circumstances being known in the different quarters and among the people of Paris excited much uneasiness. Their alarms were increased by the emissaries of those who wish for disorder. The King’s refusing from conscientious motives to make use of priests who had subscribed to the laws which he himself had sanctioned, together with the marked predilections shewn in favor of the displaced Bishops, (all of whom are hostile to the revolution) were considered as in fact changing his principles with respect to the constitution and a determination to violate the oath he had taken to maintain it.
Those who reflected saw no contradiction in the King’s conduct and had no doubt of the purity of his intentions. But the people of Paris do not reflect. It was known that he proposed going the next day to pass the holy week at St Cloud. Papers were printed and circulated declaring the King a traitor, saying that relays of horses were prepared on the road that he might make his escape &c. When he got into his carriage the people and garde nationale in ranks before the horses refused to let them go. The Marquis de la Fayette exerted himself in vain to procure a passage for the carriage—an universal defection had taken place among the garde nationale. The  Marquis was insulted and menaced by several who were in a state of phrenzy. They were convinced the King meant to make his escape and supposed him an accomplice. The King remained in this situation in his carriage for two hours, during which time he heard from the guards and people around his carriage the most abusive expressions as well against himself as the Queen. He at length determined to abandon the plan of his departure for that day.
The next morning he went to the assembly and addressed them—in the speech herewith inclosed. In it he persisted in his determination to go to St. Cloud, but as yet he has not renewed the attempt. The national assembly did not dare to censure the conduct of the people and the guards, the department of Paris and the municipality still less, but as it was impossible for the two last not to take some step they addressed the King to assure him that the present unhappy circumstances proceeded from the distrust occasioned by his being surrounded by persons known to be hostile to the constitution. No exertion was made to find out other causes. This conduct of the assembly and members of administration is considered cowardly and base and shews clearly that they are guided absolutely by the will of the Paris mob.—The persons most noted about the King’s person have quitted their places either of their own accord or by his request.
The Marquis de la Fayette determined immediately on being disobeyed to resign. He employed two days in taking the proper arrangements for this purpose and then sent his commission to the municipality. Immediately on its being known a general consternation spread itself throughout Paris. Numbers were preparing to leave the city. Deputies from the several battalions went to his house to assure him of their attachment and confidence and their determination to obey no other chief. The municipality in a body went also to entreat his remaining at the head of the guard. In order to avoid these sollicitations he had left his house and did not return till midnight. He found there the municipality in their habits of ceremony and the battalions under arms who had determined not to leave his house without seeing him. He promised his answer for the next day, when he went to the hotel de ville and delivered the speech inclosed. From that time the alarms increased. The procession of battalions to his house was without interruption. The King’s journey to St. Cloud and the opening of the churches rented to private societies, which were the first causes of these disturbances, seemed entirely forgotton. The great object was to induce the Marquis to re-assume the command. The battalions all assembled and subscribed a new oath of obedience to him and for the execution of  the law. They resolved to expel such as had been refractory and particularly a grenadier who for his leading opposition to the King’s departure had been crowned in several of the patriotic societies of Paris. After so much sollicitation, and so much apprehension of ill entertained by all in the case of his refusal, he determined two days ago to receive again his commission. This circumstance has excited general satisfaction, and so long as the zeal of the present moment lasts will enable him to command the guard without opposition. It is certain however that [it] cannot last always, and that he must submit in the end to the impulsions they receive.
During the crisis which was attributed by most people to the King’s scruples of conscience and appearance of tergiversation, it was manifest that the general attachment to him was subsiding daily. The current of public opinion with respect to the King, and with respect to Royalty in general seemed to be taking a direction that threatened a new revolution, or at least indicated that the present would be carried still further. The obnoxious persons around the King being dismissed had not sufficed to check the progress. In the addresses to the King he had been asked also to notify to the foreign courts his adhesion to the new constitution. You will see them in the papers sent by the way of Havre. In this situation of things a circular letter written by M. de Montmorin to the King’s ministers at foreign courts was communicated by him to the assembly. I send it herewith, and you will not be surprized that it should have excited there a degree of enthusiasm and joy of which there is no example. The most exaggerated demagogues were those who were most forward in the expression of their satisfaction and thanks. A deputation was immediately sent to the King to express these sentiments of the assembly, and it was with difficulty that the whole body could be prevented from going.
From that moment the public voice has taken a change, and the sentiments or expressions at least of loyalty and attachment to the King’s person have succeeded to the most exagerated ideas of democracy. The day after communicating the letter to the assembly the King accompanied by such of his courtiers as are known to be attached to the revolution went as usual to hear mass at his parish where it is celebrated by a curate who has taken the new oath; and thus every thing for the moment is restored to the position it was in fifteen days ago, except that experience has now proved that no opposition will be made either by the assembly, department, or municipality to any movement of the people or a part of the people of Paris.

I have thought it proper to give you these details thus minutely because they will certainly have much influence on the affairs of this country in future. One effect which is already visible is the desire it has given many of the members of the assembly to finish their session and quit a ground that they foresee now will not be always tenable. These do not yet make the majority as I believe, though many are of a different opinion. It is constantly repeated now by the popular members of the assembly that letters of convocation will be issued in the course of the next month and that the present assembly will cease on the 14th. of July.
Advices are just received from the French islands. They are as late as the 8th. of March and bring an account of the arrival of the fleet and troops sent there in February last. There still remained much disorder. The regiment which had been for some time at S. Domingo commanded by M. Mauduit Duplessis who served in America during the late war, had gone into a perfect state of revolt and massacred him whilst endeavouring to give them the explanations they exacted respecting his conduct last summer when he had made them act against some of the inhabitants.—This insubordination seems to have been produced by the troops lately sent there, who together with the sailors of the fleet, were in full insurrection. The commandant of the fleet and the officers desire to be recalled. Two members of the municipality have arrived in France, sent to give an account of the present disturbances prevailing in the island.
A few days before an account of these disorders was received here forty five of the members of the colonial assembly kept à la suite de l’assemblée nationale, had signed a retraction of their errors and their submission to the decrees of the assembly relative to S. Domingo. They sollicit leave to return there. Nothing has been yet decided on respecting them, but the manner in which their petition and retraction was received shews that the assembly is happy to have an opportunity of releasing them, and that it will be done without opposition.
Preparations for war and negotiations for peace in the north of Europe are going on with redoubled activity. Every day which passes without bringing peace renders war more probable. Denmark has thrown herself into a posture of mediation which I think the menacing powers will make use of. The principal basis is a modification of the status quo offered by Russia and rejected by the triple alliance.
The war is manifestly unpopular in England. Should the minister  not be able to extricate himself from prosecuting it, he will probably present some object in the Mediterranean to the national cupidity so as to render it more to the taste of the people, that is to say the merchants of London.
The French Minister will leave this place for Philadelphia in the course of the next month. This letter goes by the English packet and will carry you assurances of the sentiments of attachment & respect with which I have the honor to be Dear Sir, your most obedient servant,

W: Short

